UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1903


DR. D.M. INDIKA BANDARA,

                   Plaintiff - Appellant,

            v.

DAN MANN, Richland-Lexington Airport District Commission Members, AAE
Director; JAMES A. COMPTON, Richland-Lexington Airport District
Commission Members (Chairman); CAROL FOWLER, Richland-Lexington
Airport District Commission Members; F. XAVIER STARKES, Esq, Richland-
Lexington Airport District Commission Members; WILLIAM DUKES, a/k/a Bill,
Richland-Lexington Airport District Commission Members; JERROD F.
HOWARD, Richland-Lexington Airport District Commission Members;
RICHARD MCINTYRE, Richland-Lexington Airport District Commission
Members; DAN P. BELL, Richland-Lexington Airport District Commission
Members; HAZEL L. BENNETT, Richland-Lexington Airport District
Commission Members; D. J. CARSON, Richland-Lexington Airport District
Commission Members; DAVID N. JORDAN, Richland-Lexington Airport District
Commission Members; JAMES L. WHITMIRE, Richland-Lexington Airport
District Commission Members; DUANE COOPER, Richland-Lexington Airport
District Commission Members; LYNNE DOUGLAS, Richland-Lexington Airport
District Commission Members,

                   Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Chief District Judge. (3:16-cv-03212-TLW)


Submitted: December 18, 2018                           Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


D.M. Indika Bandara, Appellant Pro Se. Carey Michael Ayer, DAVIS FRAWLEY,
LLC, Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      D.M. Indika Bandara appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on her complaint raising

claims under 42 U.S.C. § 1983 (2012) and Title VI of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000d to 2000d-7 (2012).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Bandara v. Mann, No. 3:16-cv-03212-TLW (D.S.C. filed June 6 & entered June 7, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          3